 


109 HR 355 IH: Rim of the Valley Corridor Study Act
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 355 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Schiff (for himself, Mr. Dreier, Mr. George Miller of California, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for a resource study of the area known as the Rim of the Valley Corridor in the State of California to evaluate alternatives for protecting resources of the corridor, and for other purposes. 
 
 
1. Short titleThis Act may be cited as the Rim of the Valley Corridor Study Act.
2.Resource study of Rim of the Valley Corridor, California
(a)Study requiredThe Secretary of the Interior shall conduct a resource study of the lands, waters, and interests of the area known as the Rim of the Valley Corridor in the State of California to evaluate a range of alternatives for protecting resources of the corridor, including the alternative of establishing all or a portion of the corridor as a unit of the Santa Monica Mountains National Recreation Area. The Rim of the Valley Corridor generally includes the mountains encircling the San Fernando, La Crescenta, Santa Clarita, Simi, and Conejo Valleys in California.
(b)Study topicsIn conducting the study, the Secretary shall seek to achieve the following objectives:
(1)Protecting wildlife populations in the Santa Monica Mountains National Recreation Area by preserving habitat linkages and wildlife movement corridors between large blocks of habitat in adjoining regional open space.
(2)Establishing connections along the State-designated Rim of the Valley Trail System, with the aim of creating a single contiguous Rim of the Valley Trail and encompassing major feeder trails connecting adjoining communities and regional transit to the trail system.
(3)Preserving recreational opportunities and facilitating access to open space for a variety of recreational users.
(4)Protecting rare, threatened, or endangered plant and animal species, and rare or unusual plant communities and habitats.
(5)Protecting historically significant landscapes, districts, sites, and structures.
(6)Respecting the needs of communities within, or in the vicinity of, the Rim of the Valley Corridor.
(c)Private propertyAs part of the study, the Secretary shall analyze the potential impact that establishment of all or a portion of the Rim of the Valley Corridor as a unit of the Santa Monica Mountains National Recreation Area is likely to have on land within or bordering the area that is privately owned at the time the study is conducted. The report required by subsection (g) shall discuss the concerns of private landowners within the existing boundaries of the Santa Monica Mountains National Recreation Area.
(d)Cost effectivenessAs part of evaluating each alternative considered under the study, the Secretary shall estimate the impact of implementing the alternative on staffing and other potential costs to Federal, State, and local agencies and other organizations.
(e)ConsultationThe Secretary shall conduct the study in consultation with appropriate Federal, State, county, and local government entities.
(f)Study criteriaIn addition to the special considerations specified in this section, the Secretary shall conduct the study using the criteria prescribed for the study of areas for potential inclusion in the National Park System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
(g)Transmission of studyWithin three years after funds are first made available for the study, the Secretary shall transmit a report containing the results of the study to the Committee on Energy and Natural Resources of the Senate and to the Committee on Resources of the House of Representatives. 
 
